DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 07/15/2021.

Election/Restriction
In response to Restriction Requirement mailed on 07/29/2022, it is acknowledged that applicant has elected Group I, claims 1-19, in a required election-restriction correspondence received on 09/09/2022.
The requirement of restriction deemed proper and is therefore made FINAL.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claim(s). Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
                 The information disclosure statements filed 11/01/2021, 01/05/2022, 07/13/2022 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 07/15/2021 appears to be acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for contacting”; “means for distributing”; “means for directing”; in claims 1-4, 10, 13, 16, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “means for contacting” is “an empty volume within the inner shell”, the limitation “means for distributing” is “a plate having an orifice, and the orifice is connected to a bubble cap”, and the limitation “means for directing” is “a port which penetrates the inner shell and outer shell” as described in ¶0004 of the specification, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, 13, 15, 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S Publication number 013/0257056 A1 to MA (MA).

Re: Claim 1:
MA discloses:
A heat exchanger configured to transfer thermal energy between a gas stream and a stream of solid particles (See Figs. 1-8: ¶0047: hot particles directly from the receiver 102 and/or from the hot particle silo 106 can be provided to a fluidized bed heat exchanger 108 exchanging heat with gas), the heat exchanger comprising:
a means for contacting the gas stream with the stream of solid particles (See Figs. 1-8: ¶0047: the solid particles 202 are not fluidized: instead, the solid particles 202 slowly pass through the heat exchanger 802 flowing downward while in contact with heat transfer surfaces) resulting in a transfer of thermal energy between the gas stream and the stream of solid particles; wherein the heat exchanger is configured to gravitationally pass the stream of solid particles through the means for contacting (See Figs. 1-8: ¶0065:  granular solid particles 202  dropped into heat exchanger due to gravity from a hot particle silo 106 which can slowly move through the heat exchanger 802 using gravity flow where heat transfer takes place by contacting the heat transfer surfaces to transfer heat to a working fluid 808), and
the heat exchanger is configured such that the gas stream flows counter-current to the stream of solid particles (See Figs. 1-8: ¶0064, ¶0065: The heat transfer surfaces are configured to enable the transfer of heat from the solid particles 202 to a working fluid 808 flowing through the heat exchanger 802).

Re: Claim 10:
MA discloses:
The heat exchanger of claim 1, MA discloses all the limitations of claim 1, MA is silent regarding:
further comprising:
a means for distributing the gas stream (See Figs: 1-8: means for distributing gas 806  to distribute gas 804) through the means for contacting (See Figs: 1-8: ¶0064: means for contacting heat transfer surfaces within heat exchanger 802) , wherein:
the means for distributing (See Figs: 1-8: 806) is positioned before the means for contacting (See Figs: 1-8: ¶0064: means for contacting heat transfer surfaces within heat exchanger 802), relative to the direction of flow of the gas stream through the heat exchanger (See Figs: 1-8: ¶0064: as shown).

Re: Claim 12:
MA discloses:
The heat exchanger of claim 10, MA discloses all the limitations of claim 10 and wherein:
the means for distributing comprises a plurality of pipes having at least one orifice (See Figs. 1-8, 20: ¶0091: discloses orifice plates 1908).

Re: Claim 13:
MA discloses:
The heat exchanger of claim 1, MA discloses all the limitations of claim 1, and further comprising:
a means for directing the solid particles stream to the means for contacting, wherein:
the means for directing is positioned before the means for contacting, relative to the direction of flow of the stream of solid particles through the heat exchanger (means of directing the solid particles as shown in figures 1-19 via silos and pipes which are positioned before means of contacting in heat exchanger 102/802 relative to the direction of stream of solid particles which is well described in figures 1-8) 

Re: Claim 15:
MA discloses:
The heat exchanger of claim 1, MA discloses all the limitations of claim 1, and wherein:
the means for contacting results in a portion of the stream of solid particles entrained within the gas stream (¶0047: fluidizing the solid particles can aid in transferring heat from the solid particles as they are suspended in the gas-solid fluid)

Re: Claim 16:
MA discloses:
 The heat exchanger of claim 15, MA discloses all the limitations of claim 15, and further comprising:
a means for separating the stream of solid particles from the gas stream (See Fig.1: cold granular particles are separated by means of heat transfer to gas and flow to cold particle silo).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2013/0257056 A1 to MA (MA) as applied to claim 1 above, and further in view of U.S Publication number 2006/0267340 A1 to GALATELLO et al. (GALATELLO).

Re: Claim 2:
MA discloses:
The heat exchanger of claim 1, MA discloses all the limitations of claim 1, MA is silent regarding:
further comprising:
an outer shell; and
an inner shell, wherein:
the means for contacting is positioned within the inner shell.
However, GALATELLO teaches a heat exchanger (GALATELLO: See abstract):
further comprising: an outer shell (See Fig.1: ¶003&: external pipe 14); and an inner shell (See Fig.1: ¶0038: the inner pipe 15 of the double-wall pipe), wherein: the means for contacting is positioned within the inner shell (See Fig.1: ¶0038).
It would have therefore been obvious to one of ordinary skill in the art  before the effective filing date of the invention to combine these references, and to create the heat exchanger further comprising: an outer shell; and an inner shell, wherein: the means for contacting is positioned within the inner shell, because such structures are known to increase overall efficiency of the system, while also being more economical and durable in terms of operation (GALATELLO: ¶0011, ¶0048).

Re: Claim 3:
MA modified by GALATELLO discloses:
The heat exchanger of claim 2, modified MA discloses all the limitations of claim 2, and further comprising a gas inlet configured to direct the gas stream to the means for contacting (GALATELLO: See Fig. 1: the double-wall pipe 12 is connected to a single-wall pipe 23 for inlet of the fluid to be cooled, see further description in ¶0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create the heat exchanger further comprising a gas inlet configured to direct the gas stream to the means for contacting, through routine experimentation.

Re: Claim 4:
MA modified by GALATELLO discloses:
The heat exchanger of claim 3, modified MA discloses all the limitations of claim 3, and further comprising a gas outlet configured to receive the gas stream from the means for contacting (GALATELLO: See Fig. 1: pipe 12 is connected at its opposite end to an outlet duct for the cooled cracking gas (not shown in the figure) as described in ¶0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create the heat exchanger further comprising a gas outlet configured to receive the gas stream from the means for contacting, through routine experimentation.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2013/0257056 A1 to MA (MA) in view of U.S Publication number 2006/0267340 A1 to GALATELLO et al. (GALATELLO) combined with the following reasons.


Re: Claim 5:
MA modified by GALATELLO discloses:
The heat exchanger of claim 4, modified MA discloses all the limitations of claim 4, and wherein:
the gas stream has a temperature, and
the temperature is substantially greater at the gas outlet than at the gas inlet.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create the heat exchanger wherein: the gas stream has a temperature, and the temperature is substantially greater at the gas outlet after heat extraction than the temperature at the gas inlet, since this is merely a matter of design choice and desired results can be achieved by routine experimentation.


Re: Claim 6:
MA modified by GALATELLO discloses:
The heat exchanger of claim 4, modified MA discloses all the limitations of claim 4, and wherein:
the gas stream has a temperature, the temperature is substantially lower at the gas outlet than at the gas inlet.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create the heat exchanger wherein: the gas stream has a temperature, the temperature is substantially lower at the gas outlet than at the gas inlet, since this is merely a matter of design choice and desired results can be achieved by routine experimentation.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2013/0257056 A1 to MA (MA) as applied to claim 10 above, and further in view of U.S Publication number 2019/0070551 A1 to BAXTER et al. (BAXTER).

Re: Claim 12:
MA discloses:
 The heat exchanger of claim 10, MA discloses all the limitations of claim 10, and wherein:
the means for distributing comprises a plate having an orifice (MA: See Figs. 1-8, 20: ¶0091: discloses orifice plates 1908), and
the orifice is connected to a bubble cap.
MA is silent regarding:
the orifice is connected to a bubble cap.
Although MA is silent regarding bubble cap connected to orifice, however it is well known in the art to connect orifice with bubble cap, such a system is explicitly taught by BAXTER et al. (BAXTER: ¶0051)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the means for distributing comprises a plate having an orifice, and the orifice is connected to a bubble cap to prevent flow of fluid trough top portion of the ascending gas channels.


Allowable Subject Matter and Prior Art
Claim (s) 7-9, 14, 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        October 3, 2022